DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	A preliminary amendment to the claims has not been filed. Thus, Claims 1-10 filed on 09/29/2021 are currently pending and are under examination.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closet prior art reference is Patent number DD277683A1 (original and Abstract English translation attached herein).
DD’683 teaches conjugated alkenes of the general formula (I) and specific compounds as follows:

    PNG
    media_image1.png
    309
    644
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    595
    554
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    618
    631
    media_image3.png
    Greyscale

The reference fails to teach the instantly claimed compound of formula 1 and its preparation (claims 1-5) and the claimed methods of preparing 2-aryl malonic acid derivative of formula (3) and [8-(2,6-diethyl-4-methylphenyl)-7-oxo- 1,2,4,5-tetrahydro-7H-pyrazolo[ 1,2-d] [1,4, 5]o xadiazepin-9-yl] 2,2-dimethylpropanoate (Claims 6-10).
Accordingly, the instant claims are deemed novel and unobvious over the closest prior art reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-10 are allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622